Citation Nr: 1228160	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-49 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1969.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In October 2010, the Board remanded the claim to the agency of original jurisdiction for additional notice and development.  In February 2012, the Board requested a medical expert opinion pursuant to 38 C.F.R. § 20.901 (2011).  The opinion was provided in April 2012 and the Veteran was sent a copy later that month.  In response, the Veteran's representative submitted a written brief, also dated in April 2012.


FINDINGS OF FACT

1.  The Veteran died in February 2008.  According to the death certificate, the immediate cause of death was respiratory failure, which was due to (or as a consequence of) pneumonia, which was due to (or as a consequence of) lung cancer.  Other significant conditions contributing to death were cachexia and coronary artery disease.

2.  At the time of the Veteran's death, service connection was in effect for postoperative residuals of bilateral spontaneous pneumothoraces and residual scars on the anterior chest from thoracotomies.

3.  The Veteran had service in the Republic of Korea, but not in the demilitarized zone (DMZ); exposure to herbicides agents such as Agent Orange has not been shown.

4.  A service-connected disability was not the principal or contributory cause of the Veteran's death.

5.  The disease processes leading to the Veteran's death are not attributable to his active military service and they were not caused or made worse by any service-connected disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1310, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through March 2008 and November 2010 notice letters, the appellant and her representative were notified of the information and evidence needed to substantiate the appellant's claim of service connection for the cause of the Veteran's death.  The November 2010 notice letter was sent pursuant to the Board's October 2010 remand.  That letter contained the general notice requirements for Dependency and Indemnity Compensation (DIC) claims as required by Hupp v. Nicholson, 21 Vet. App. 342 (2007).  The letter included:  (1) a statement of the condition for which the Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on the previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.  Moreover, the November 2010 letter contained the general criteria for assigning effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the March 2008 and November 2010 notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those letters, the appellant was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the appellant to submit medical evidence, opinions, statements, and treatment records regarding her claim.  Although the complete notice was not provided until after the RO initially adjudicated the appellant's claim, the claim was properly re-adjudicated in October 2011, which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  Consequently, a remand of the DIC issue for further notification of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issue on appeal.  The Veteran's service treatment and personnel records have been obtained and associated with the claims file, as have treatment records from the VA Medical Center (VAMC) in Ann Arbor, Michigan.  A complete set of the Veteran's final hospitalization records at that facility were obtained pursuant to the Board's October 2010 remand.  The Veteran's Social Security Administration (SSA) records were also obtained pursuant to the remand.  Furthermore, private treatment records have been associated with the claims file, including those from Oakwood Hospital and Medical Center, and a Dr. Sharba.

Additionally, the appellant was afforded two VA medical opinions in connection with her claim.  As noted in the introduction, a third medical expert opinion was obtained by the Board in April 2012.  These opinion reports contain sufficient evidence by which to decide the claim, particularly regarding whether a principal or contributory cause of the Veteran's death was a service-connected disability.  Lastly, the appellant was afforded a hearing before the Board in May 2010, the transcript of which is of record.  Thus, VA has properly assisted the appellant in obtaining any relevant evidence.

II. Analysis

General Legal Criteria and Background

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

Contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Generally, minor service-connected disabilities, particularly those of a static nature or not materially affecting a vital organ, would not be held to have contributed to death primarily due to unrelated disability.  In the same category there would be included service-connected disease or injuries of any evaluation (even though evaluated as 100 percent disabling) but of a quiescent or static nature involving muscular or skeletal functions and not materially affecting other vital body functions.  38 C.F.R. § 3.312(c)(2).

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  Where the service-connected condition affects vital organs as distinguished from muscular or skeletal functions and is evaluated as 100 percent disabling, debilitation may be assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4).

According to his death certificate, the Veteran died on February [redacted], 2008.  The immediate cause of death was respiratory failure, which was due to (or as a consequence of) pneumonia, which was due to (or as a consequence of) lung cancer.  Other significant conditions contributing to death were cachexia and coronary artery disease.

At the time of the Veteran's death, service connection was in effect for postoperative residuals of bilateral spontaneous pneumothoraces and residual scars on the anterior chest from thoracotomies.

The appellant asserts that the Veteran's service-connected lung condition caused, or at least contributed, to the Veteran's death.  She believes that the Veteran's lung cancer developed from the service-connected lung condition as well.  Alternatively, the appellant contends that the Veteran's death was related to exposure to herbicide agents, such as Agent Orange, while he was stationed in the Republic of Korea.

Possible Herbicide Exposure

In addition to service connection on a direct basis, if a veteran was exposed to an "herbicide agent" during active military, naval, or air service, certain diseases, such as respiratory cancers (including cancer of the lung, bronchus, larynx, or trachea) and ischemic heart disease (including coronary artery disease), are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e) (2011).  (In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i) (2011).)

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.

The Veteran's service was during the Vietnam era.  However, his personnel records do not show service in the Republic of Vietnam.  There is no indication that he had service in Vietnam and the appellant does not contend that he had such service.  Therefore, service connection for the cause of the Veteran's death on a presumptive basis due to herbicide exposure in Vietnam is not warranted.

In any case, the appellant's contention is that the Veteran's exposure to herbicide agents occurred during service in Korea.  During the pendency of the appeal, VA amended the regulations to allow for a presumption of exposure to herbicide agents for certain veterans who served in Korea.  See 76 Fed. Reg. 4245-50 (Jan. 25, 2011).  The Department of Defense (DOD) determined that herbicide agents were used in or near the demilitarized zone (DMZ) in Korea.  The regulations provide that veterans who served in a unit that, as determined by DOD, operated in or near the Korean DMZ in an area in which herbicides were known to have been applied during the period between April 1, 1968, and August 31, 1971, shall be presumed to have been exposed to an herbicide agent during such service, unless there is affirmative evidence to establish that a veteran was not exposed to any such agent during service.  See 38 C.F.R. § 3.307(a)(6)(iv).

The Veteran's service personnel records expressly document service in the Republic of Korea, a portion of which occurred during the requisite time period.  He served in Korea from December 12, 1967 to March 26, 1969.  The records do not show, however, that the Veteran was in a unit that DOD has determined operated in or near the Korean DMZ.  See VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, ch. 2, sec. C.10.p. (2011).  By April 1, 1968, he was assigned to Co B USASTRATCOMLLBN-North.  The Strategic Communications Long Lines Battalion is not listed as a unit that operated in or near the Korean DMZ.  Consequently, exposure to herbicide agents is not presumed under 38 C.F.R. § 3.307(a)(6)(iv).

In addition, the Veteran's service records do not reflect actual service in or near the Korean DMZ.  The DMZ is not referenced in the records.  In September 2009, the RO asked the U.S. Army and Joint Services Records Research Center (JSRRC) for information regarding possible service in the Korean DMZ.  In November 2009, the JSRRC responded that research was coordinated with the U.S. Army Center of Military History.  The research indicated that USASTRATCOMLLBN-North was stationed in Seoul, Korea, which is located approximately 26 miles from the DMZ.  The JSRRC noted that information concerning assignment to another unit would be in the Veteran's Official Military Personnel File.  However, his personnel records do not show assignment to another unit.  Therefore, official military information does not support service in or near the Korean DMZ, but rather service in Korea away from the DMZ.

The appellant and her representative nevertheless contend that the Veteran did in fact serve in the Korean DMZ even if his unit is not shown to have been stationed there.  Personnel records show that his military occupational specialty (MOS) during service in Korea was Film Library Specialist and that he had education as a projectionist.  The appellant maintains that the Veteran's responsibilities as a projectionist took him to the DMZ.  The representative states that the frontline units were unlikely to have projectionists and that the Veteran would likely have supported the units with supplies of movies to keep those troops entertained.  The appellant also states that the Veteran told her that he went to the DMZ.

Despite their assertions, the appellant and her representative have not submitted information showing that the Veteran had such service.  They are not competent to attest to him having such service as they were not present in Korea and speculating as to where the Veteran was located is mere conjecture.  Additionally, the Board does not find the secondhand statements concerning Korean DMZ service to be credible given the abundance of available official military information concerning the Veteran's service in Korea that does not show such service.  Numerous personnel records reference service as a projectionist in Korea, but they do not suggest service in or near the Korean DMZ.  Moreover, official military research does not place the Veteran's unit in or near the DMZ.  There would likely be some indication that DMZ service occurred in the Veteran's comprehensive military personnel records and military research.  See, e.g., Bardwell v. Shinseki, 24 Vet. App. 36, 40(2010) ("[I]n all cases, a noncombat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.").  Therefore, the Board finds that the Veteran did not have service in or near the Korean DMZ.  Consequently, service connection for the cause of the Veteran's death is not warranted on the basis of possible exposure to herbicide agents.

Whether the Cause of the Veteran's Death is Service Connected

Even though in-service exposure to herbicides has not been shown, service connection for the cause of the Veteran's death may be warranted if it shown that he died from a service-connected disability or the disease process leading to his death was attributable to service.

The Board first notes that, in addition to direct service connection, certain chronic diseases may be presumed to have been incurred during service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This includes two of the diseases listed on the Veteran's death certificate-malignant tumor (lung cancer) and arteriosclerosis and/or cardiovascular-renal disease (coronary artery disease).

The post-service treatment records show that both lung cancer and coronary artery disease were initially identified in 2007.  There is no suggestion that the two diseases manifested to a compensable degree as early as November 1970-one year after the Veteran's separation from service.  A VA compensation examination was conducted in April 1970.  The report did not indicate there was lung cancer or coronary artery disease.  A chest x-ray was negative at that time.  The more recent treatment records do not reflect that either disease had its onset during the post-service one year period.  Therefore, the Board concludes that service connection is not warranted for the cause of the Veteran's death based on the presumptive provisions pertaining to chronic diseases.

As noted previously, the Veteran was service connected for postoperative residuals of bilateral spontaneous pneumothoraces and residual scars on the anterior chest from thoracotomies.  His service treatment records are replete with entries pertaining to recurrent pneumothorax (collapsed lung) and surgeries to address the problem.  Although, pneumothorax was not explicitly listed as a cause of the Veteran's death, he was at the least service connected for a condition affecting the same body system as lung cancer, pneumonia, and respiratory failure.  

In August 2008, a VA physician (Dr. S.D.) reviewed the evidence that was associated with the claims file up to that point and noted an accurate medical history.  Dr. S.D. noted the information from the Veteran's death certificate and the information in his service records regarding pneumothorax.  Dr. S.D. also referred to the Veteran's final treatment records from the Ann Arbor VAMC and Oakwood Medical Center.  It was noted that the Veteran was admitted to Oakwood in January 2008 for choking episodes, cough, and severe hypoxemia.  The hospital course included intensive care treatment, intubation, mechanical ventilation, management of pneumonia, and bronchoscopies.  He had hemoptysis and a left lung hematoma with obstruction.  Past medical records included a December 2007 CT scan of the thorax from the Ann Arbor VAMC.  Subcarinal and left lung masses were detected.  Lung cancer was subsequently diagnosed.  Dr. S.D. noted that a February 2008 discharge summary from Oakwood included diagnoses of small cell cancer, bronchial bleed, aspiration pneumonia, bactermemia, respiratory failure-status post mechanical ventilation and intubation, renal insufficiency, encephalopathy, and acidosis.  It was further noted that the records showed that the Veteran was a heavy smoker and a former alcohol abuser.

In an opinion on the matter, Dr. S.D. stated it is certain that the Veteran had spontaneous pneumothorax at multiple times during service, which was treated with thoracentesis, for which he was service connected.  Dr. S.D. stated that spontaneous pneumothorax in young people is usually due to blebs and bullae.  According to Dr. S.D., this does not lead to COPD (chronic obstructive pulmonary disease) which the Veteran had, or to lung cancer, pneumonia, or respiratory failure in the remote distance in time.  Dr. S.D. stated that the causes of the Veteran's death were probably secondary to smoking cigarettes, aspiration, and lung cancer.  It was Dr. S.D.'s opinion that the service-connected lung conditions were not causes or aggravating factors of his causes of death.

After the claim was remanded in October 2010, and after additional post-service treatment records were obtained, the claims file was forwarded to another VA physician (Dr. S.R.) who provided an opinion on the matter.  Dr. S.R. reviewed the claims file and the additional evidence, including the SSA records.  Dr. S.R. gave the opinion that the Veteran's service-connected medical conditions were not likely the causing or aggravating (materially contributing) factors of his causes of death.

In April 2012, after additional evidence was again associated with the record, a VA physician (Dr. G.T.) reviewed the claims file and provided an opinion on the matter.  Dr. G.T. is a physician practicing in the area pulmonary and critical care medicine.  Dr. G.T. noted the causes of the Veteran's death and his in-service pneumothoraces.  The appellant's contention that the Veteran's in-service lung conditions predisposed the Veteran to the development of lung cancer was also noted.  Dr. G.T. cited to five chest x-rays that were taken between 1997 and 2004.  He noted that the reports were consistent with findings of COPD and left apical scarring, and that there were stable chest radiographs.  In Dr. G.T.'s opinion, and from his literature search, there is no evidence to support the development of lung cancer and subsequent death of the Veteran to the primary pneumothoraces and thoracic procedures which occurred in 1967.

In consideration of the evidence of record, the Board finds that a service-connected disability was not the principal or contributory cause of the Veteran's death, and the disease processes leading to the Veteran's death are not attributable to his active military service and they were not caused or made worse by any service-connected disability.  The issues raised by the case involve complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  They are not matters on which a layperson can provide a competent opinion.  Cf. Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Here, three VA physicians provided competent medical opinions on the matter and each one was not supportive of the appellant's claim.

Dr. S.D., in August 2008, provided perhaps the most persuasive opinion on the matter.  The relevant evidence of record was considered and Dr. S.D. provided an opinion that the service-connected lung conditions were not causes or aggravating factors of his causes of death.  Significantly, Dr. S.D. provided an explanation for the opinion and attributed the Veteran's death to nonservice-related causes.  According to Dr S.D., the lung problems that the Veteran experienced during service do not lead to COPD, lung cancer, pneumonia, or respiratory failure in the remote distance in time.  The appellant has not submitted any medical opinion or general medical literature to refute this conclusion and no such evidence is of record.

Although additional evidence was added to the record after Dr. S.D.'s opinion, two other physicians came to the same conclusion and it does not appear that the additional treatment affect Dr. S.D.'s explanation.  Dr. S.R.'s January 2011opinion was pertinent to the question at hand, but unlike Dr. S.D.'s opinion, it contained a less comprehensive rationale.  Thus, although Dr. S.R.'s opinion also weighs against the claim, it has less evidentiary value than Dr. S.D.'s opinion.

Dr. G.T., in his April 2012 opinion, also provided a persuasive opinion on the matter.  The opinion was unequivocal in that he found that there is no evidence to support the development of lung cancer and the subsequent death of the Veteran to the primary pneumothoraces in service.  Dr. G.T. cited to a series of chest x-rays and also indicated that a search of medical literature supported the opinion.  This opinion was made by a medical expert in the area of pulmonary and critical care medicine and was made after a review of all the evidence that had been associated with the record.  In sum, the competent medical evidence answers the complex medical questions raised by the case and reflects that a service-connected disability was not the principal or contributory cause of the Veteran's death, and the disease processes leading to the Veteran's death are not attributable to his active military service and they were not caused or made worse by any service-connected disability.

The Board has considered the appellant's written contentions and hearing testimony with regard to her cause of death claim.  While the Board does not doubt the sincerity of the appellant's belief that the Veteran's service-connected lung conditions contributed to his death, a layperson is not considered capable of opining, however sincerely, in regard to causation of a disability.  Routen v. Brown, 10 Vet. App. 183, 187 (1997), aff'd sub nom Routen v. West, 142 F3d 1434 (Fed. Cir. 1998), cert denied, 119 S. Ct. 404 (1998).  Instead, it is the province of trained health care professionals to enter conclusions that require medical expertise, such as opinions as to diagnosis and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this case, as explained above the VA physicians considered the appellant's theory and it was not endorsed.

For the foregoing reasons, the Board finds that the claim of service connection for the cause of the Veteran's death must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


